Mr. Chief Justice Walkee delivered the opinion of the Court: It is insisted, that the sale from David A. Waterman and Joseph Anderson, to Henry C. Waterman was bona fide, and that the court below erred in finding for the defendant. That David A. Waterman was indebted to plaintiff in error, in the sum of $1,000 and interest thereon, there seems to be no doubt. And that the note was given up seems to be equally well established. Mor does there seem to be any evidence that this debt was fraudulent. It is also proved, that plaintiff in error paid to Anderson $300 for his interest. And the balance of the consideration appears to have consisted of an undertaking by plaintiff in error to pay some debts of David A. Waterman, amounting in the aggregate to the sum of $805. The interest on the note and the expenses charged for attempting to collect it was placed at $250, and the judgment of Austin and Bowles for $269, which was a lien on the goods, constituted the consideration paid for them. The bill of sale, however, from David A. Waterman to plaintiff in error, states that the consideration paid and to be paid for his interest was $2,060, which is about the sum excluding the judgment. But that and the sum paid to Anderson added, make the entire consideration $2,629, paid for the stock of goods. The evidence seems to establish the value of the stock of goods at about the sum of $3,549, at Chicago prices. This would be about $900 less than their true value. As to Anderson’s interest, it seems that he put in as capital but $100, the rest being furnished by Waterman. It also appears that the debts which plaintiff in error assumed to pay had been incurred for the benefit of the firm, although he was individually liable for their payment. The evidence shows that Waterman, at different times, made declarations that clearly manifested an intention on his part to defraud their creditors. He seems, before the sale, to have stated that he would pay what he could, let the' Other creditors go, and break full handed. After the sale was made, he stated that “men ought to be smart, like myself, and keep their money in their pockets.” But we see nothing showing Anderson’s intention beyond what may be inferred from the sale itself. ¡Nor is there any thing in the record which would implicate plaintiff in error with such a design. Henry testifies that David A. proposed to him to make a sham sale, the night it was consummated, but he refused, and stated if he purchased, it must be a bona fide transaction. He went into immediate possession, and continued it until the goods were attached. He canceled a note he held against the principal partner, and paid the other certainly all his interest was worth. But it is insisted that he should be charged with a fraudulent intent, because the price paid for the goods was inadequate. It is true, that, estimating them at the wholesale price for new goods, they were worth more. But the price paid was twenty-five per cent deducted from the cost price, which we are not prepared to say was grossly inadequate — so much so as to prove a fraudulent intention on the part of the purchaser. ¡Nor does the fact that he was the uncle of David A. "Waterman prove that he intended" to aid and assist him in defrauding his creditors. ¡Relatives may undeniably trade with each other as well as strangers. When all of the evidence in the case is considered, we do not see that plaintiff in error has acted fraudulently in making the purchase; and, unless he intended to aid the other parties in hindering and delaying their creditors in the collection of their debts, he was entitled to hold the goods. From the fact that fraud usually assumes all of the forms of fairness and good faith, it is frequently a, matter of much difficulty to detect its presence. But, nevertheless, we usually expect to find in such transactions, facts and circumstances from which the mind is convinced that it does exist. In this case, the evidence fails to produce that effect. It may create a doubt of the fairness of the transaction, but that is not sufficient to overturn a sale and deprive parties of title to property which they seem to have acquired in the usual course of business. We are, therefore, of the opinion that this case should be submitted to another jury, and the judgment is reversed and the cause remanded. Judgment reversed.